Exhibit 10.1

 

***CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(b)(4) AND 240.24b-2.

 

 

AMENDMENT NO. 1 dated August 11, 2005 to the License and Collaboration Agreement
(the “License Agreement”) dated January 9, 2004 by and between FOREST
LABORATORIES IRELAND LIMITED, an Irish corporation (“Forest”) and CYPRESS
BIOSCIENCE, INC., a Delaware corporation (“Cypress”).

 

R E C I T A L S :

 

A.                                   Pursuant to the License Agreement, among
other things, Cypress granted Forest certain exclusive licenses and sublicenses
under patents and know-how owned or controlled by Cypress to develop and
commercialize Milnacipran as a pharmaceutical agent for sale and distribution in
the Licensed Territory.  The Parties are collaborating in the development of
Milnacipran in accordance with the terms of the Development Plan annexed as
Exhibit A, and made a part of, the License Agreement.

 

B.                                     The Parties desire to supplement the
development program provided in the Development Plan through the earlier
initiation and performance of the Phase III clinical trial of Milnacipran
designated by the Parties as MLN-MD-02 (formerly referred to as FMS-032) and
desire to set forth their agreement as to the allocation of responsibilities for
the conduct of such clinical trial, including responsibilities for the costs
thereof, all as more fully set forth herein.

 

C.                                     Unless otherwise defined herein,
capitalized terms shall have the respective meanings assigned to them in the
License Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions hereafter set forth, the Parties hereby agree as follows:

 

1.                                      Definitions.  As used in this Amendment
No. 1, the following terms shall have the respective meanings assigned to them
below:

 

1.1.                            “Cypress Costs” shall have the meaning assigned
to such term in Section 4.1(f).

 

1.2.                            “First Study” shall mean the Phase III clinical
trial of Milnacipran for FMS designated by the Parties as Study FMS-031.

 

--------------------------------------------------------------------------------


 

1.3.                            “Parties” shall mean Cypress and Forest.

 

1.4.                            “Protocol” shall mean the protocol for the Study
which has been mutually approved by the Parties prior to the date of this
Amendment No. 1.

 

1.5.                            “Study” shall mean the Phase III clinical trial
of Milnacipran for FMS designated by the Parties as Study MLN-MD-02.

 

1.6.                            “Study Budget” shall have the meaning assigned
to such term in Section 4.1(b).

 

1.7.                            “Study Costs” shall mean the direct external
costs of a Party in the initiation and conduct of the Study, including, without
limitation, investigator meeting costs, study conduct and monitoring, central
laboratory services, patient recruitment and the use of external consultants for
Study-related activities.

 

2.                                      Initiation and Conduct of the Study.

 

2.1.                            Forest will implement and conduct the Study
pursuant to the Protocol, subject to the guidance of the Joint Development
Committee in accordance with the terms of the License Agreement.  Forest’s
responsibilities shall include, without limitation, medical monitoring of the
Study, as well as data management, biostatistics and the preparation and
finalization of a Study report.  The Parties acknowledge that the investigators’
meeting for the Study occurred in October 2004 and that Forest commenced
performance of the Study in November 2004, with the first patient screened in
November and the first patient randomized in December 2004.

 

2.2.                            The Parties acknowledge that the Protocol
contemplates a six-month Study, with the potential to be converted, subject to
the mutual agreement of the Parties and FDA concurrence, into a three-month
Study.  The Study design is intended to be the same as the design for the First
Study and the statistical analysis plan will be the same as that for the First
Study, subject to amendments that are mutually approved by the Parties and
approved by the FDA.  The mutual agreement of the Parties shall be required for
amendments or modifications to the Protocol, not to be unreasonably withheld
with respect to amendments or modifications proposed for safety reasons.  In
addition, upon completion of the First Study, the Joint

 

--------------------------------------------------------------------------------


 

Development Committee will review the results and will recommend any
modifications which should be made to the Protocol, to the extent such
modifications can be made during the course of the Study, and shall recommend
whether or not the Study should be converted to a three-month Study.

 

2.3.                            Forest will periodically consult with Cypress as
to the selection of Study sites with the objective of ensuring that enough
qualified sites remain available to complete enrollment of the Study, as well as
the third Phase III clinical trial provided by the Development Plan (referred to
therein and herein defined as the “MD-03 Study”) to be undertaken upon the
successful completion of the First Study.

 

3.                                      Development Plan Amendments; Other
Development Plan Activities.

 

3.1.                            In light of the development activities
contemplated by this Amendment No. 1, the Parties agree to amend the Development
Plan to provide for NDA submission in [… *** …].

 

3.2.                            In light of the amendment to the Development
Plan above described, Forest has ordered quantities of API and will use its
commercially reasonable efforts to formulate batches of Licensed Product for NDA
purposes at the Inwood, New York facility of a Forest Affiliate and perform
required stability testing, in each case in order to meet the amended NDA
submission date.  In addition, Forest will continue the scale-up of the current
Licensed Product formulation and non-clinical and pharmacokinetic studies with
the objective of achieving the amended NDA submission date.

 

3.3.                            Upon initiation of the Study, Forest has assumed
the drug safety, surveillance and regulatory responsibilities for the Licensed
Product in accordance with Sections 3.2 and 3.3 of the License Agreement and
Cypress agrees in accordance with such Sections that as of such initiation,
Forest shall have the lead role in all meetings, oral communications and written
communications with the FDA and other regulatory authorities in the Licensed
Territory relating to Licensed Product.  As provided in the License Agreement,
representatives of Cypress and Pierre Fabre shall be offered an opportunity to
participate in substantive meetings and communications with such regulatory
authorities to the extent permitted by such authorities.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

3.4.                            Without limiting the generality of the
foregoing, the Parties acknowledge that Forest, Cypress and Pierre Fabre have
executed a Pharmacovigilance Agreement, which sets out procedures for safety
reporting to the FDA and other regulatory authorities in the Licensed
Territory.  Upon execution of the Pharmacovigilance Agreement, Pierre Fabre
provided to Forest a full report of all serious adverse events (“SAEs”)
associated with Milnacipran use in any indication.  Such reporting is required
to include SAEs on a worldwide basis, from all clinical trials and from marketed
products, without regard to the cause of the SAEs or whether the SAEs were
expected.  Following receipt of this report of SAEs, Forest reported all such
SAEs to the FDA and other regulatory authorities in the Licensed Territory in
accordance with Forest’s standard operating procedure for SAE reporting.   In
addition, upon execution of the Pharmacovigilance Agreement, Cypress designated
Forest as agent for the IND and NDA as required by Section 3.2 of the License
Agreement.

 

3.5.                            In addition to the Development Plan amendment
above described, the Development Plan shall be amended to provide that in the
event the First Study is negative at three months and six months, Forest shall
have the option to postpone any further activities, including the start of the
MD-03 Study, pending the completion of Forest’s review of the final results of
the Study.  Such a delay would be considered a component of the amended
Development Plan and, unless determined to be a breach of Cypress’s obligations
under the Third Restated License Agreement between Cypress and Pierre Fabre,
would not be considered a breach of Forest’s obligations under the License
Agreement, with the intention of allowing Forest to await the final results of
the Study before making any decision to move forward with additional Phase III
work or terminating the License Agreement.

 

4.                                      Financial Responsibilities.

 

4.1.                            Subject to the reimbursement obligations of
Section 5, Forest and Cypress shall be responsible for Study Costs and certain
other expenses associated with the Study in accordance with the following:

 

(a)                                  Subject to the further provisions of this
Section, Cypress shall be responsible for [… *** …]% of Study Costs and Forest
shall be responsible for [… *** …]% of Study Costs.  Study Costs will be
determined on a calendar quarter-by-quarter basis and Forest will submit
invoices to Cypress quarterly for Cypress’s share of Study

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

Costs.  Each such invoice will identify Study Costs incurred with reasonable
specificity.  To the extent that Cypress directly incurs Study Costs, such
amounts, together with a reasonably specific identification of the basis
therefore, will be provided to Forest on a quarterly basis for use in
determining Cypress’s share of Study Costs for that quarter.

 

(b)                                 The Parties have agreed upon a study budget
(the “Study Budget”) for the Study.  The Study Budget currently provides for
estimated Study Costs of [… *** …] million, with Cypress responsible for [… ***
…] million and Forest responsible for [… *** …] million of such amount in
accordance with subsection (a) above.  Any increase in Study Costs above the
Study Budget will be subject to the prior written approval of the Parties and
Cypress shall not be responsible to reimburse Study Costs above the Study Budget
which have not been so approved by Cypress prior to incurrence.  Neither Party
will unreasonably withhold its consent to proposed increases in the Study Budget
caused by factors outside the control of the Parties.  Any Study Costs incurred
pursuant to an agreed increase in the Study Budget shall be shared [… *** …] by
the Parties.

 

(c)                                  Notwithstanding the preceding, Cypress will
be provided a period of at least 24 hours to review specific recruitment
advertising proposals on a site-by-site basis and Forest will duly consider any
comments furnished by Cypress with respect to any such proposal.

 

(d)                                 Forest shall be solely responsible for its
internal costs of managing and monitoring the Study, packaging of clinical
supplies, medical monitoring, data management, biostatistics and Study report
generation.  Cypress shall be solely responsible for its internal costs
associated with the Study and will be solely responsible for the costs of API
and third-party manufacturing costs for clinical supplies for the Study (which
costs are not included in the Study Budget and are estimated to be [… *** …] and
[… *** …], respectively).  In addition, Cypress shall reimburse Forest for the
cost of 500kg. of API purchased by Forest for NDA batch requirements, together
with Forest’s actual manufacturing costs (direct manufacturing costs and
directly applicable manufacturing overheads, but not corporate, general or
administrative overheads, accounted for in accordance with Forest’s

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

standard cost accounting for manufacturing activities as consistently applied)
of NDA batches (collectively, “NDA Batch Costs”).  The costs of stability
testing for the NDA batches shall be Forest’s responsibility and is not included
in the Study Budget.

 

(e)                                  In consideration for the internal costs
Forest is contributing to the Study, Cypress hereby agrees to waive the payment
by Forest of FTE costs pursuant to the R&D Plan from October 1, 2004 through the
balance of the R&D Term to the extent related to the FMS program.  The Parties
acknowledge that the current R&D Plan is exclusively for the FMS program.

 

(f)                                    All payments by Cypress of Cypress’s
share of Study Costs, together with the API costs and third-party manufacturing
costs paid by Cypress with respect to clinical supplies, are referred to herein
as “Cypress Costs.”

 

(g)                                 Each Party shall maintain true and complete
books and records reflecting Study Costs incurred by such Party.  Such books and
records shall be available for inspection and audit by the other Party and its
designees (subject to appropriate confidentiality undertakings) upon reasonable
prior notice, during normal business hours no more than once per calendar year,
solely for purposes of verifying a Party’s Study-related obligations hereunder.

 

5.                                      Reimbursement of Cypress Costs.

 

5.1.                            If the Study results are positive, and along
with positive results for the First Study, allow for an NDA submission for FMS
on or before [… *** …] then Forest will reimburse to Cypress an amount equal to
(a) the Cypress Costs plus a premium equal to [… *** …] of the Cypress Costs
plus (b) the NDA Batch Costs.  No payment shall be due under this Section unless
the NDA submission includes (i) data required to achieve a commercially
acceptable FMS indication and (ii) a complete pre-clinical package, unless the
FDA has agreed to accept the NDA prior to final carcinogenicity studies and the
Parties have mutually agreed to submit the NDA without such final studies.  In
addition, Cypress shall be entitled to the payment provided by this Section in
the event the NDA can be submitted by the relevant date provided above on a
basis satisfying the requirements above set forth, but such submission is
unnecessarily delayed by Forest for reasons within Forest’s control.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

6

--------------------------------------------------------------------------------


 

5.2.                            If the Study results are positive but the NDA
for FMS satisfying the standards set forth in Section 5.1 cannot be submitted on
or before [… *** …] if the Study has been converted to a three-month Study) but
Forest utilizes the Study as one of two pivotal Phase III trials in an NDA
submission for FMS (and not merely as a supportive study together with two other
pivotal Phase III trials), Forest will pay to Cypress an amount equal to the
Cypress Costs (without payment of any premium and not including NDA Batch
Costs).

 

5.3.                            Forest shall pay [… *** …]of any reimbursement
required pursuant to this Section 5 together with the milestone payment provided
by Section 6.3 of the License Agreement for [… *** …] and the remaining [… ***
…] together with the milestone provided by Section 6.3 of the License Agreement
for [… *** …]; provided that if [… *** …], the entire payment will be due
together with the [… *** …].  In no event shall any portion of such payment be
due prior to the time the corresponding milestone payment pursuant to
Section 6.3 of the License Agreement is due and shall not be payable if such
corresponding milestone is no longer payable.

 

5.4.                            In the event that Forest elects, at its
discretion, to submit the NDA for the indication [… *** …] even though the
Parties have agreed that the data is not considered sufficient to receive NDA
approval for FMS under then applicable FDA guidelines, the payments required by
Sections 5.1 and 5.2 shall be made to Cypress if the Study is included and the
NDA is submitted as provided by such Sections, as applicable, as if the NDA
covered [… *** …] and to the extent such payments would otherwise be payable in
accordance with such Sections.

 

5.5.                            For purposes of this Section 5, a Study will be
considered “positive” if it achieves statistical significance on its primary
endpoints versus placebo (as defined in the Statistical Analysis Plan for the
Study) and has acceptable safety results.

 

6.                                      Termination.

 

6.1.                            In the event Forest terminates the License
Agreement pursuant to Sections 14.2 or 14.5 thereof, Forest shall have no
further obligations in respect of the Study, including, without limitation, the
payment of any amounts to Cypress hereunder, excepting only the transfer of
Study responsibilities pursuant to Section 14.5 of the License Agreement and
except as provided in the termination provisions of the License Agreement. 
Notwithstanding the preceding,

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

however, the Parties agree that for purposes of determining whether the
development program indicates issues of safety or efficacy which would
significantly delay the filing or approval of the NDA for purposes of
Section 14.5, any such delay will be measured in light of the timeframe for NDA
submission of approval set forth in the original Development Plan, and not as
modified in accordance herewith.  The Parties further acknowledge that,
notwithstanding the undertaking of the Study, data from the First Study could
indicate issues of safety and efficacy for purposes of the provisions of
Section 14.5 of the License Agreement.

 

7.                                      Miscellaneous.

 

7.1.                            Except to the extent modified by this Amendment
No. 1, the License Agreement remains unmodified and in full force and effect in
accordance with its terms.

 

7.2.                            The License Agreement, as amended by this
Amendment No. 1, constitutes the entire understanding of the Parties hereto with
respect to its subject matter and supersedes all prior discussions,
understandings and agreements with respect thereto.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
date and year first above written.

 

 

FOREST LABORATORIES

 

IRELAND LIMITED

 

 

 

 

 

 

 

By:

/s/ Raymond Stafford

 

 

Name:  Raymond Stafford

 

 

Title:  Chief Executive Officer

 

 

 

 

 

CYPRESS BIOSCIENCE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Sabrina Martucci Johnson

 

 

Name:  Sabrina Martucci Johnson

 

 

Title:  Sr. VP & CFO

 

 

8

--------------------------------------------------------------------------------